Honorable Louis Dugas, Jr.         Opinion No;.M-907
County Attorney
Orange County Courthouse           ore: Constitutionality of House
Orange, Texas 77620                     Bill 1596, Acts 62nd Legis-
                                       ~lature, R.S. 1971, conferring
                                        certain jurisdiction on the
                                        County Court at Law of Orange
                                        County-~

Dear Mr. Dugasr

     Your request for an opinion on the above subject matter asks
the following question:

          "Does H.B. 1596 contravene the Constitution
     of the State of Texas, Article 5, Sec. 8, Article
     5, Set, 17, Article 5, Sec.,13."

     Douse Bill 1596, Acts 62nd Leg., R.S.,1971, confers addi-
tional jurisdiction on the County Court at Law of Orange County
and makes other provisions relating thereto.

     Since the Act is lengthy we will not detail the jurisdiction
conferred on the County Court at Law of Orange County, Section 2
provides:

           nsec.2. After then effective date of this Act
     all cases  of concurrent jurisdiction enumerated or
     included above may be instituted or transferred
     between the District Courts of Orange County ,and
     the County Court at Law of Orange County."

     Section 4 provides that nothing in the Act shall diminish juris-
diction of the District Courts of Orange County. Section 20
provides:


                               -4416-
Honorable Louis Dugas, page 2      (M-907)


          "Sec. 20. Nothing in this Act shall diminish
     the jurisdiction of the several District Courts of
     Orange County and the County Court of Orange
     County and such courts shall retain and continue
     to exercise such jurisdiction as is now or may be
     hereafter conferred by law and the jurisdiction
     given herein is concurrent with the jurisdiction of
     said courts."

     Other appropriate sections of the Act confer concurrent juris-
diction over certain matters with the several District Courts of
Orange County and on other various matters confers concurrent
jurisdiction with the County Court of Orange County.

     The Act shows throughout that legislative intent is not to
diminish the constitutional jurisdiction of either the District
Courts or the County Court.

        Article V, Section 1, Constitution of Texas, provides, in
part:

             "The Legislature may establish such other
        courts as it may deem necessary and prescribe the
        jurisdiction and organization thereof, and may
        conform the jurisdiction of the district and other
        inferior courts thereto."

     The above quoted constitutional provision was added to Article
V, Section 1, by amendment in 1891. In construing its pro-
visions the Supreme Court of Texas in Jordan v. Crudqinqton,
149 Tex. 237, 231 S.W.2d 641 (1950), made the following conclusions
concerning the 1891 amendment:

               II
                . . . It expressly recognizes in the Legislature
        two separate and distinct powers which it may exercise
        in establishing 'such other courts as it may deem neces-
        sary.’    In the first place, it is given power to 'prescribe
        the jurisdiction' of such courts, conforming 'the juris-
        diction of the District and other inferior courts thereto.'
        And, in the second place, it is given power to 'prescribe
        the * * * organization thereof.' The Act under review is an
        attempt in good faith by the Legislature to exercise the



                                 -4417-
    .      .




Honorable Louis Dugas, page 3              (M-907)


        powers thus expressly defined in that amendment.
        The amendment was not written into the Constitution
        for the purpose of authorizing the Legislature to estab-
        lish more district courts or county courts. No question
        had ever arisen as to its authority to do that. But
        the amendment was adopted~ for the purpose of making it
        certain that the Legislature had the authority to estab-
        lish courts other than constitutional courts, and that
        its acts in establishing them should not be stricken down
        on the ground that they were violative of what might be
        conceived by vague impl~ications to be the general spirit
        of the Constitution, or that they did not conform to the
        constitutional pattern for district courts or county
        courts. To hold that the pattern for all courts estab-
        lished by the Legislature must conform to the pattern of
        either the disrict courts or county courts is to ignore
        the plain language of the amendment.   It is argued that
         'to undertake to institute a different family of courts
        in Texas must immediately meet with resistance in the
        Constitution.'   We are aware of no provision of the
        Constitution which offers resistance. to 'a different
        family of courts.' To the contrary, the 1891 amendment
        expressly authorized the Legislature ,to establish not
        more of the same~courts, but 'such other courts as it
        may deem nece,ssary.'" p.645

     It is our opinion that the same reasoning is applicable to
House Bill 1596. None of its provisions diminish the constitu-
tional jurisdiction of the district courts conferred by
Section 8 of Article V nor the constitutional jurisdiction of
the county courts conferred by Section 16 of Article V.

     The provisions of Article V which you specifically mention
in your question to this office are Section 8, relating to the
jurisdiction of district courts: Section 13, relating in part to
the number of jurors in District Court cases; and Section 17,
relating to the terms, prosecutions and juries of county courts.




                                  -441a-
                                                   .    .




Honorable Louis Dugas, page 4     (M-907)


     We conclude from the selection of these particular provisions
of the Constitution that you are concerned primarily with the
number of jurors required in the County Court at Law of Orange
County, as it takes jurisdiction of District Court cases on the
one hand and County Court cases on the other hand: and, also,
what effect, if any, this may have on the essential jurisdiction
of the District Court.

     Section 13 provides for a twelve-man jury in district courts.
Section 17 provides for a six-man jury in county courts. H.B. 1596
provides in Section 16 of that Act:

          "The practice and procedure, rules of evidence,
     the drawing of jury panels, selection of juries,
     issuance of process and all other matters pertain-
     ing to the conduct of trials and hearings in said
     Court shall be governed by provisions of this Act
     and the laws and rules pertaining to district courts,
     general or special, as well as county courts; provided
     that juries in all matters civil or criminal shall
     always be composed of twelve (12) members except that
     in misdemeanor criminal cases the juries shall be com-
     posed of six (6) members, as well as six (6) member
     juries in cases where this Court has concurrent juris-
     diction with the County Court as herein provided."

     It will thus be seen that in cases where concurrent juris-
diction is in the District Court, H.B. 1596 provides for a twelve
(12) member jury, while in cases where concurrent jurisdiction is
in the County Court, a six (6) member jury is called for. We
do not believe that the Texas Constitution would be violated if
a case is tried in the County Court at Law with whatever number
of jurors would be called for constitutionally when that same case
is tried in a constitutional court (District or County).

     This office is, therefore, of the opinion that H. B. 1596
does not contravene Sections 8, 13 or 17 of Article V of the
Texas Constitution, and constitutionally creates the County Court




                                -4419-
Honorable Louis Dugas, page 5       (M-907)


at Law of Orange County in accordance with Article V, Section 1,
of the Texas Constitution.

                        SUMMARY

               H.B. 1596 does not contravene Sections 8,
          13 or 17 of Article V of the Texas Constitution.

                                           Vefy'truly yours,




                                                    General of Texas

Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Arthur Sandlin
James Quick
Lewis Jones
Ben Harrison

MBADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -4420-